FOR PUBLICATION

UNITED STATES COURT OF APPEALS

 

FOR THE NINTH CIRCUIT
ARIZONA DEMOCRATIC PARTY; No. 20-16759
DEMOCRATIC NATIONAL
COMMITTEE; DSCC, D.C. No.
Plaintiffs-Appellees, 2:20-cv-01143-
DLR
V.

KATIE HOBBS, in her official
capacity as Arizona Secretary of
State,

Defendant-Appellee,

STATE OF ARIZONA,
Intervenor-Defendant-Appellant,

and

EDISON WAUNEKA, in his official
capacity as Apache County
Recorder, DAVID STEVENS, 1n his
official capacity as Cochise County
Recorder, PATTY HANSEN, in her
official capacity as Coconino County
Recorder; SADIE JO BINGHAM, in her
official capacity as Gila County
Recorder; WENDY JOHN, in her
official capacity as Graham County
Recorder, SHARIE MILHEIRO, in her
official capacity as Greenlee County

 

 
2 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

 

Recorder, RICHARD GARCIA, 1n his
official capacity as La Paz County
Recorder, ADRIAN FONTES, in his
official capacity as Maricopa County
Recorder, KRISTI BLAIR, in her
official capacity as Mohave County
Recorder, MICHAEL SAMPLE, in his
official capacity as Navajo County
Recorder; F. ANN RODRIGUEZ, in her
official capacity as Pima County
Recorder, VIRGINIA ROSS, in her
official capacity as Pinal County
Recorder, SUZANNE SAINZ, 1n her
official capacity as Santa Cruz
County Recorder; LESLIE HOFFMAN,
in her official capacity as Yavapai
County Recorder; ROBYN
POUQUETTE, in her official capacity
as Yuma County Recorder,
Defendants,

REPUBLICAN NATIONAL COMMITTEE;
ARIZONA REPUBLICAN PARTY,
Intervenor-Defendants.

 

 
ARIZONA DEMOCRATIC PARTY V. HOBBS

 

 

ARIZONA DEMOCRATIC PARTY;

DEMOCRATIC NATIONAL

COMMITTEE; DSCC,
Plaintiffs-Appellees,

Vv.

KATIE HOBBS, in her official
capacity as Arizona Secretary of
State,

Defendant-Appellee,

REPUBLICAN NATIONAL COMMITTEE;
ARIZONA REPUBLICAN PARTY,
Intervenor-Defendants-Appellants,

and

EDISON WAUNEKA, in his official
capacity as Apache County
Recorder, DAVID STEVENS, 1n his
official capacity as Cochise County
Recorder, PATTY HANSEN, in her
official capacity as Coconino County
Recorder; SADIE JO BINGHAM, in her
official capacity as Gila County
Recorder; WENDY JOHN, in her
official capacity as Graham County
Recorder, SHARIE MILHEIRO, in her
official capacity as Greenlee County
Recorder, RICHARD GARCIA, 1n his
official capacity as La Paz County
Recorder, ADRIAN FONTES, in his
official capacity as Maricopa County

 

 

No. 20-16766
D.C. No.

2:20-cv-01143-
DLR

OPINION
4 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

 

Recorder, KRISTI BLAIR, in her
official capacity as Mohave County
Recorder, MICHAEL SAMPLE, in his
official capacity as Navajo County
Recorder; F. ANN RODRIGUEZ, in her
official capacity as Pima County
Recorder, VIRGINIA ROSS, in her
official capacity as Pinal County
Recorder, SUZANNE SAINZ, 1n her
official capacity as Santa Cruz
County Recorder; LESLIE HOFFMAN,
in her official capacity as Yavapai
County Recorder; ROBYN
POUQUETTE, in her official capacity
as Yuma County Recorder,
Defendants,

STATE OF ARIZONA,
Intervenor-Defendant.

 

 

Appeal from the United States District Court
for the District of Arizona
Douglas L. Rayes, District Judge, Presiding

Argued and Submitted July 7, 2021
San Francisco, California

Filed December 8, 2021
ARIZONA DEMOCRATIC PARTY V. HOBBS 5

 

Before: A. Wallace Tashima and Susan P. Graber, Circuit
Judges, and Kathryn H. Vratil,* District Judge.

Opinion by Judge Graber;
Dissent by Judge Tashima

 

SUMMARY™

 

Voting Rights

The panel vacated a permanent injunction entered by the
district court, and remanded with instructions to enter
judgment in favor of defendant Arizona officials, in an
action brought by Democratic Party organizations
challenging the election-day deadline for voters who neglect
to sign the vote by mail ballot affidavit as a violation of the
First and Fourteenth Amendments and as a denial of
procedural due process.

Arizona voters may vote by mail during the last four
weeks of an election. To vote by mail, a voter must return a
completed ballot in a specially provided, postage-paid
envelope, and the voter must sign an affidavit that is printed
on the envelope. A ballot with a missing signature is
incomplete and cannot be counted. A voter may correct a
ballot with a missing signature by submitting a signed
replacement ballot by the election-day deadline. Arizona

 

“ The Honorable Kathryn H. Vratil, United States District Judge for
the District of Kansas, sitting by designation.

™“ This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
6 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

voters may verify a mismatched signature for three or five
days after election day, but voters may correct a missing
signature by election day at the latest.

The panel held that, under the framework articulated by
Anderson v. Celebrezze, 460 U.S. 428 (1983), and Burdick
v. Takushi. 504 U.S. 428 (1992) (the “Anderson/Burdick
framework”), the State had an important regulatory interest
in reducing the administrative burden on poll workers,
especially during the busy days immediately following an
election. In light of the minimal burden on the voter to sign
the affidavit or to correct a missing signature by election day,
the State’s interest sufficiently justified the election-day
deadline. The panel held further that although Arizona’s law
implicated national interests, at least when the election
included presidential candidates, that factor alone did not
mean that the burden was more than minimal or that strict
scrutiny must apply. In addition, the State rationally
distinguished between voters who neglect to sign the
affidavit, thereby submitting an incomplete ballot, and
voters who validly submit a completed, not-yet-verified,
ballot.

The panel held that the Anderson/Burdick framework
applied equally to Plaintiffs’ procedural due process claim,
and that claim also failed.

The panel concluded that the Arizona legislature
laudably amended its election code in 2019 to allow voters
an extended period to correct mismatched signatures, and
Arizona’s decision not to grant the same extension to voters
who neglect to sign the affidavit passed constitutional
muster.

Judge Tashima dissented, and would affirm the district
court, whose decision to grant the injunction was considered
ARIZONA DEMOCRATIC PARTY V. HOBBS 7

 

and supported by substantial evidence in the record. He
would hold that the State offered no rational explanation for
requiring ballots missing signatures to be cured by election
day, given the five-day post-election cure period for
correcting other similar mistakes.
8 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

COUNSEL

Drew C. Ensign (argued) and Michael S. Catlett, Deputy
Solicitors General; Jennifer J. Wright and Robert J. Makar,
Assistant Attorneys General; Brunn W. Roysden IU,
Solicitor General; Joseph A. Kanefield, Chief Deputy &
Chief of Staff; Mark Brnovich, Attorney General; Office of
the Attorney General, Phoenix, Arizona; for Intervenor-
Defendant-Appellant State of Arizona.

Daniel Shapiro (argued), Thomas McCarthy, and Cameron
T. Norris, Consovoy McCarthy PLLC, Arlington, Virginia;
Patrick N. Strawbridge, Consovoy McCarthy PLLC, Boston,
Massachusetts; Kory A. Langhofer and Thomas J. Basile,
Statecraft PLLC, Phoenix, Arizona; for Intervenor-
Defendants-Appellants Republican National Committee and
Arizona Republican Party.

Elisabeth C. Frost (argued), Marc E. Elias and Jyoti
Jasrasaria, Perkins Coie LLP, Washington, D.C.; Kevin
Hamilton and William B. Stafford, Perkins Coie LLP,
Seattle, Washington; for Plaintiffs-Appellees.

Andrew G. Pappas, General Counsel, Arizona House of
Representatives, Phoenix, Arizona; Gregrey G. Jernigan,
General Counsel, Arizona State Senate, Phoenix, Arizona;
for Amici Curiae Russell Bowers Speaker of the Arizona
House of Representatives, and Karen Fann President of the
Arizona State Senate.

Edmund G. LaCour Jr., Solicitor General; Steve Marshall,
Attorney General; A. Barrett Bowdre, Deputy Solicitor
General; Office of the Attorney General, Montgomery,
Alabama; Leslie Rutledge, Attorney General, Little Rock,
Arkansas; Christopher M. Carr, Attorney General, Atlanta,
ARIZONA DEMOCRATIC PARTY V. HOBBS 9

 

Georgia; Lawrence G. Wasden, Attorney General, Boise,
Idaho; Curtis T. Hill Jr., Attorney General, Indianapolis,
Indiana; Derek Schmidt, Attorney General, Topeka, Kansas;
Daniel Cameron, Attorney General, Frankfort, Kentucky;
Jeff Landry, Attorney General, Baton Rouse, Louisiana;
Lynn Fitch, Attorney General, Jackson, Mississippi; Eric S.
Schmitt, Attorney General, Jefferson City, Missouri; Tim
Fox, Attorney General, Helena, Montana; Douglas J.
Peterson, Attorney General, Lincoln, Nebraska; Dave Yost,
Attorney General, Columbus, Ohio; Mike Hunter, Attorney
General, Oklahoma City, Oklahoma; Alan Wilson, Attorney
General, Columbia, South Carolina; Jason Ravnsborg,
Attorney General, Pierre, South Dakota; Herbert Slatery I,
Attorney General, Nashville, Tennessee; Ken Paxton,
Attorney General, Austin, Texas; Sean D. Reyes, Attorney
General, Salt Lake City, Utah; Patrick Morrisey, Attorney
General, Charleston, West Virginia; for Amici Curiae States
of Alabama, Arkansas, Georgia, Idaho, Indiana, Kansas,
Kentucky, Louisiana, Mississippi, Missouri, Montana,
Nebraska, Ohio, Oklahoma, South Carolina, South Dakota,
Tennessee, Texas, Utah, and West Virginia.

Jason Torchinsky, Dallin B. Holt, and Kenneth C. Daines,
Holtzman Vogel Baran Torchinsky & Josefiak PLLC,
Haymarket, Virginia, for Amicus Curiae Honest Elections
Project.
10 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

OPINION
GRABER, Circuit Judge:

Most of Arizona’s voters choose to vote by mail, which
requires the voter to complete a ballot and sign an affidavit
attesting that the voter personally has cast the ballot.
Inevitably, a small number of voters neglect to sign the
affidavit. Election officials scrupulously examine each
affidavit to ensure that it is signed and, if the signature is
missing, they notify the voter that the unsigned ballot is
invalid and that the voter may cast a replacement or
provisional ballot. Arizona long has allowed voters to
correct a missing signature by casting a replacement or
provisional ballot, provided that the voter does so by the
election-day deadline.

Plaintiffs Arizona Democratic Party, Democratic
National Committee, and Democratic Senatorial Campaign
Committee brought this action, challenging the election-day
deadline for voters who neglect to sign the affidavit as a
violation of the First and Fourteenth Amendments and as a
denial of procedural due process. The district court agreed
with Plaintiffs and permanently enjoined Defendants
Secretary of State Katie Hobbs and the County Recorders for
all of Arizona’s counties, requiring Defendants to extend the
deadline by three or five days, depending on the type of
election. We disagree. We first hold that, under the
framework articulated by Anderson v. Celebrezze, 460 U.S.
780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992),
known as the “Anderson/Burdick framework,” the State has
an important regulatory interest in reducing the
administrative burden on poll workers, especially during the
busy days immediately following an election. In light of the
minimal burden on the voter to sign the affidavit or to correct
a missing signature by election day, the State’s interest
ARIZONA DEMOCRATIC PARTY V. HOBBS 11

 

sufficiently justifies the election-day deadline. We next hold
that the Anderson/Burdick framework applies equally to
Plaintiffs’ procedural due process claim and _ that,
accordingly, that claim also fails. We vacate the injunction
and remand with the instruction that the court enter judgment
for Defendants.

FACTUAL AND PROCEDURAL HISTORY

Arizona implemented early voting in 1925 but limited
eligibility to only some voters. Sherman v. City of Tempe,
45 P.3d 336, 340 (Ariz. 2002) (citing 1925 Ariz. Sess. Laws,
ch. 75 § 1). Beginning in 1991, all of Arizona’s voters, not
only those who swore that they would be absent on election
day, could register to vote by mail. 1991 Ariz. Sess. Laws,
ch. 51, § 1.

Today, Arizona’s voters may vote by mail during the last
four weeks of an election. Ariz. Rev. Stat. §§ 16-541(A),
16-542(C){D). Nearly four-fifths of Arizona’s voters
choose to vote by mail. To vote by mail, a voter must return
a completed ballot in a specially provided, postage-paid
envelope, and the voter must sign an affidavit that is printed
on the envelope. Ariz. Rev. Stat. §§ 16-547, 16-548. The
affiant declares, under penalty of perjury, that he or she
“voted the enclosed ballot.” /d. § 16-547(A). Both the ballot
and the signed affidavit must be delivered to the office of the
county recorder no later than 7:00 p.m. on election day. /d.
§ 16-547(C); § 16-548(A).
12 ARIZONA DEMOCRATIC PARTY V. HOBBS

In recognition of the importance of a voter’s signature,
election officials strive to emphasize the signature
requirement on the election materials themselves. For
example, election officials in Maricopa County, the state’s
most populous county, use a variety of instructions and
visual clues to direct the voter to the signature requirement.
The back of the envelope contains the signature line in a
clearly marked, prominent position:

eS a Ee eee as

Maricopa County, Arizona, | have not voted and will not vate inthis election In any

ther county or sate and If this 2 replacement ballot, that the ballot was a

spoiled, destrayed or not received. | understand that knowin

Sean election als ory an voted endoved iotandsgned this
idavit personally unless noted below.

IF THE VOTER WAS ASSISTED BY ANOTHER PERSON IN MARKING OR RETURNING
‘THE BALLOT, COMPLETE THE FOLLOWING: | declare under penalty of perjury: =
istered voter's request | assisted the voter identified in this affidavit wit

marking of returing the voter’ ballot, | marked or returned the balck a ectly
instructed by the vote | provided the assistance because the voter was physically
unable to mark the blist solely due to lags, Injury o physica iitation or we

‘tharos unaide ts att tee ballot ond | usderatend She Here leo power of
‘attorney for voting and that the voter must be able to make the voter's selection SPECIAL GENERAL ELECTION
‘even if they cannot physically mark the ballot, CITY OF SCOTTSDALE/FTN HILLS SAN/USD #48/USD #69

Name & Address

Bar Code & Related Info.

   

Name of Voter Assistant:
Address of Voter Assistant:
SIGNATURE REQUIRED/FIRMA REQUERIDAY
E MARICOPA - ESTA c

Declaro.lo siguiente bajo pena de perjurio: Sovuny votante InscritoenelCondadode © BALLOT WILL NOT BE COUNTED
Maricopa, Arona, no he yotadoynovtaré en esta eeciénenningin ctracondado WITHOUT YOUR SIGNATURE.
Se Lane una boleta de Ba la boleta se extravid, se estroped, se

ray 9,008 rec, Enendo aye ota selberadumente mt de una ver en Ue deel heli
cunialer eleocida es un del ‘ita 5, yo voté en la boleta adjunta y firmé = eroe

esta declaracién jureda eae ee quese nea eee Be ee eran,

Si OTRA PERSONA AYUDO AL VOTANTE A LWER LA BOLETA,
COMPLETE Lo SkIUIENITE: Desire bel pens ce perjurlo a peu del votanes
inscrito, ayudé a el votante identificado en esta declaracién jurada a marcar a «82 es waildo. para fines de
devolver la boleta del vatante, yo margué odevol{laboeta deacuerdo a loqueel watacin.

votante me indicé directamente, proporcioné ayuda porque el votante fisicamente

no pudo marca le boeta gai ncamente «enfermedad, lino ikacn

ica © porque no podia devolver la boleta y entiendo gue no hay ningin poder wrth :
Rotarialpard voter que el vtante debe hacersuscleccion aunque fcicsmentena Within. ULS. - MAIL no later than 6 days prior to Election Day (noted on ballot)

pueda marear la boleta, Dentro de EE.UU, — ENVIE a més tardar 6 dias antes del Dia de la Eleccién (anotado en ia boleta)

ore de Ae em tel aes If you MISMARKED your ballot and need another, CALL 602-506-1511.
Direccién del Asistente del Votante: ‘Si mareé su boleta INCORRECTAMENTE y necesita otra, LLAME All 602-506-1511.

LA BOLETA NO SE TRAMITAR SIN
SU FIRMA. PODER DE ABOGADO ONES
TEHORE; IT signature Te questioned) TOATET FECHAY

“LEFONG; sl la firma 6s cusstionad:

 

 
ARIZONA DEMOCRATIC PARTY V. HOBBS 13

The front of the envelope repeats the signature requirement:

MARICOPA COUNTY ELECTIONS DEPARTMENT
PO BOX 29027
PHOENIX AZ 85038-9027

OFFICIAL BALLOTING MATERIAL

Fa a teats

Ho ae ee dav pcr ty cclion Dee (ote cn bal)
{8 Ballot mist be recelved no ater than 7pm on Election Day
‘ww Questions? Call 662-596-1511

 

 

 

‘ve Ponga su Firma y ‘en ei dorso de este sobre

‘va Enviela de Vuslta por coeo a mas tardar 6 dias antes del Dia de la
lect fanctas on ols)

‘Las boletss se doben reciilr

we gProguntas? Llama

és tardar a las 7pm del Dia de Ia Eleccion
tiege-s0e-11

 

i HUE

BUSINESS F REPLY MAIL
FIRST-CLASS MAIL

aoe

MARICOPA COUNTY ELECTIONS DEPARTMENT
PO BOX 29027
PHOENIX AZ 85038-8974

Vetted LLof Megha et

And the instructions

 

A oo UC

include the signature requirement in

English, Spanish, and pictograph form:

 

 

 

 

| IO VOTE: PARA VOTAR:
| “V7 Use a black ballpoint jpen {po red ink) Vas ¥ Use un bolgrato negro [no use finta roja) yas
¥ Complete the arrow next fo your selection = ~ Complete ia flecha cl lade de su seleccién - —
For Candidate Offices, vole forno more han jamal ~ Para los puestos de candidates, vole: por
fhe number 1o elect as noted cn your Oficial Boot ] ne rms que et ntienero por elegs como se
(eg. VOTE FOR NOT MORE THAN) } inate en sy poleta oficial fog VOIE POR NOMAS DE __)
Hyourene seocied moro thon the cowed nuibe owe ee = ao nme porns pam og
Garnaged your bofot marcogo equvocasomente © Ganado su boleta de alguna ota toera
cal 602-606-1811 fer a replacement Bolt lome of J02806-16N esa Sbtener una Boiss Go oars
TO VOTE FOR A WRITE-IN CANDIDATE: 6 PARA VOTAR POR UN CANDIDATO ESCRITO: a
¥ Whe in a vais condicate’s name & ~~ Esenba un nomibie valida” de candidate ‘ A
¥ Complete the crow nest to matins ~~ Yoh Doe ¥ Compiete a flecha junto a esa linea chun -Dae
“For alist of valid WRITEIN candidates ondior WITHDRAWN condisates, | "Para una lista de candidates wilidos POR ESCRITO yio candidatos RETIRADOS,
Happicadte, pieose vst: www,Condkictolist. Maricopa. Voto 82 aploa, por favor visiie: werw.ListodeCandidaios Maricopa. Volo

 

 

 

Place your voted ballet in the Send It

flidevt envelope and sign it cr Drop it Off

 

 

Ponga la boleta con su voto: denito cia
sobse de decioracién juroda y firnario,

Envieio
0 Entrégueta

 

In older to be valid and counted. the ballot and signed offidevit envelope
must be delivered to the Marlcopa County Recorder's Office, other officer in
charge of elections, or may be deposited ot any Ballot Center/Polling
Location inthe county no later than 7:00 PM on Election Day (see top of ballot
for the siectien date

WARNING - It is o felony fo offer or receive any compensation for a ballot.
For a list of drop-off locations, visit: wwe.locations. Maricopa. Vote.

NOTICE: the United States Postal Service specifies fi
the U.S., will now arrive at its destination 2-5 days after i

 
 
 

HAVE QUESTIONS? Call 602-506-1511

\tot us on [jot Focebook com/AckionFoniosMCR or snnuioricopas Vote

Fors que su boieta sea valida y fe cuarte, Io boleta y Io sobre cle cecloracién Jurca
fimada deen enregorss a la Oficina del Registredor det Cendade de Maricopa, otto
funcionario encaigade de las eleccionss, © depostione en cualquier Cento de
Boletas/iugar de Volncién en el concado @ mas ferdar o fas 7:00 PM en e! Dis ce la
Bleccién (vec ia fecha de fo eleccién en io porte supeitar de Ia boleie)

AADVERTENCIA - Es un Geilo grave ofecer 0 recibir cualquier compensacién por una boleta.
Para obtener una lista de lugares donde deposifar las boletas,
visite: www Ublecclones. Maricopa. Voto

AVISO: EI Servicio Postal de los Estades Unidos especifica que el cones de

Ptimera clase, dentro de jos Estados Unidos, llegard ahora o su destino 2a 5
dias después de enviario.

éTIENE PREGUNTAS? Liame al 602-506-1511
Vahenos en FJ en Facebook. comvAcranrontesMCR 0 en www Maricopa Vato

 
14 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

A ballot with a missing signature is incomplete and
cannot be counted. A voter may correct a ballot with a
missing signature by submitting a signed replacement ballot.
But the voter must do so by the election-day deadline. So
far as the record in this case reveals, in the nearly century of
early voting in Arizona, no county recorder ever has allowed
a voter to correct a ballot with a missing signature after
election day.! Arizona always has imposed the election-day
deadline on voters to submit a signed ballot.

When election officials receive a ballot and a signed
affidavit, the ballot is considered complete. Election
officials then compare the signature on the affidavit with the
signature in the voter’s registration. Ariz. Rev. Stat. § 16-
550(A). If the officials judge the signature as a match, then
the ballot is counted. But if officials deem the signature a
mismatch, then the ballot cannot be counted unless the voter
verifies the signature.

Before 2019, counties adopted varying policies with
respect to mismatched signatures. All counties allowed a
voter to verify the authenticity of a ballot with a mismatched
signature, but the counties imposed differing deadlines.
Some counties allowed voters to correct a mismatched
signature only through election day, and other counties
allowed voters a few extra days past election day.

Following the 2018 election, the Navajo Nation and
several individuals sued Secretary Hobbs and other election

 

' In response to interrogatories in this litigation, the County
Recorder for Santa Cruz County stated that, in 2018, election officials in
Santa Cruz County “mistakenly” gave voters several days after election
day to correct a missing signature. But “no ballots were improperly
counted as a result of this error because no voters cured their ballot after
Election Day.”
ARIZONA DEMOCRATIC PARTY V. HOBBS 15

 

officials. Navajo Nation v. Hobbs, No. 3:18-cv-08329
(D. Ariz.). The plaintiffs alleged, among other things, that
the patchwork approach for correcting mismatched
signatures violated the constitutional rights of those persons
residing in counties that imposed a stricter deadline. In
2019, the Arizona legislature amended the election code to
impose an explicit statewide requirement that, for
mismatched signatures, county officials “shall allow
signatures to be corrected not later than the fifth business day
after a primary, general or special election that includes a
federal office.” Ariz. Rev. Stat. § 16-550(A). For elections
without a federal office on the ballot, the statute allows a
three-day grace period. /d. The legislative amendments did
not address expressly how officials must handle ballots with
a missing signature.

Arizona’s Secretary of State drafts an “Election
Procedures Manual” to meet her statutory requirement to
“prescribe rules to achieve and maintain the maximum
degree of correctness, impartiality, uniformity and
efficiency on the procedures for early voting and voting, and
of producing, distributing, collecting, counting, tabulating
and storing ballots.” Ariz. Rev. Stat. § 16-452(A). For the
manual to take effect, both the Governor and the Attorney
General must approve it. /d. § 16-452(B). For the 2020
election, state law required the manual to be finalized no
later than December 31, 2019. Jd.

In October 2019, Secretary Hobbs issued a draft manual
that instructed election officials to permit voters, consistent
with the 2019 legislative amendment, to verify a mismatched
signature through election day plus five days. The draft
manual further instructed election officials to grant voters
the extra five days also with respect to ballots with missing
signatures. The Attorney General agreed that ballots with
16 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

mismatched signatures may be corrected after election day,
but he objected to the application of that extended deadline
to ballots with missing signatures. In his view, Arizona law
does not allow ballots with missing signatures to be
corrected after election day.

Secretary Hobbs disagreed with the Attorney General’s
interpretation of state law,” but she agreed to change the
manual in the interest of meeting the statutory deadline.
With respect to ballots with missing signatures, the final
version of the manual imposes the same election-day
deadline that applied in earlier elections; after election day,
voters may not correct a ballot with a missing signature. In
sum, Arizona’s voters may verify a mismatched signature
for three or five days after election day, but voters may
correct a missing signature by election day at the latest.

Pima County’s procedures illustrate the differing
treatment that election officials give to the two types of
ballots. For mismatched signatures, election officials call
the voter, who may confirm over the telephone that the
signature is legitimate (or may request a replacement ballot
if the signature is not legitimate). If election officials receive
oral confirmation, they process the completed ballot along
with all other valid ballots. For missing signatures, by
contrast, election officials do not permit the voter to sign the
original affidavit. Instead, officials send the voter a
replacement ballot and a notification that the original ballot
was rejected as incomplete. Or, if time is too short to mail a
replacement ballot, officials notify the voter of the rejected,

 

? We agree with the district court that “[t]his dispute over state law
is immaterial.” Ariz. Democratic Party v. Hobbs (“Hobbs I”), 485 F.
Supp. 3d 1073, 1082 n.5 (D. Ariz. 2020). At present, voters have until
election day—and no later—to correct a ballot with a missing signature.
ARIZONA DEMOCRATIC PARTY V. HOBBS 17

 

incomplete ballot and instruct the voter to vote in person at
any walk-in early voting site, at an emergency voting
location, or at the voter’s assigned polling place on election
day.

Arizona’s system for allowing the correction of missing
signatures falls in the middle of the spectrum of how other
states handle ballots with missing signatures. Thirty-one
states rely primarily on signature verification. Fifteen of
those states—nearly half—do not require election officials
to contact voters when they encounter a missing signature,
effectively disallowing correction of a missing signature on
any date. Four states, including Arizona, require officials to
contact voters and permit correction through election day.
The remaining twelve states require officials to contact
voters and permit correction for varying durations beyond
election day.

The dissenting opinion’s suggestion that the election-day
deadline for casting completed ballots by mail is part of
“unprecedent assaults on voting rights” that have occurred
in the past decade is, therefore, inaccurate. Dissent at 40—
43. Arizona has followed the same procedure for nearly
100 years, and the challenged cure provision is more lenient
than that of many other States.

In June 2020, Plaintiffs brought this action against
Defendants Secretary Hobbs and the county recorders for all
fifteen counties in Arizona, challenging the election-day
deadline for correcting ballots with a missing signature.
Plaintiffs allege that the deadline (1) violates the First and
Fourteenth Amendments by unjustifiably burdening the
right to vote and (2) denies procedural due process. They
sought both preliminary and permanent injunctions
requiring Defendants to grant voters who fail to sign their
affidavits the same five-day or three-day grace period that
18 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

applies to ballots with perceived mismatched signatures.
The district court allowed Intervenors State of Arizona,
Republican National Committee, and Arizona Republican
Party to intervene in defense of Arizona’s existing scheme.

Pursuant to Federal Rule of Civil Procedure 65(a)(2), the
district court consolidated the hearing on the motion for a
preliminary injunction with a bench trial on the merits.
Hobbs I, 485 F. Supp. 3d at 1083. The parties stipulated to
the admission of 46 exhibits (with one minor exception not
relevant here), but no one testified. /d. at 1081 n.2. In
September 2020, the court ruled that Plaintiffs prevailed on
both theories and granted Plaintiffs’ motion for a permanent
injunction. /d. at 1087-96.

The district court applied the Anderson/Burdick
framework to Plaintiffs’ claim that the deadline unjustifiably
burdens voting rights. /d. at 1087-92. The court first held
that the challenged election-day deadline for correcting a
missing signature imposes only a “minimal” burden on
voters, rejecting Plaintiffs’ argument that the election-day
burden was “severe” or “significant.” /d. at 1087-88. But,
the court next held, the State’s proffered interests were
insufficient to justify even a minimal burden on voting
rights. /d. at 1088-92.

Turning to Plaintiffs’ alternative claim that the deadline
denies procedural due process, the court held that it was
unclear which analytical framework applied—the
Anderson/Burdick framework that applies to challenges to
voting restrictions or the general procedural-due-process test
described in Mathews vy. Eldridge, 424 U.S. 319 (1976).
Hobbs I, 485 F. Supp. 3d at 1093. The court declined to
decide which framework applied because, in its view,
Plaintiffs prevailed under either framework. /d. at 1093. In
particular, in applying the Eldridge test, the court concluded
ARIZONA DEMOCRATIC PARTY V. HOBBS 19

 

that the procedural due process claim “largely comes down
to” a balancing of the burden on voters with the State’s
interests, an inquiry that is essentially the same as the test
under Anderson/Burdick. Id. at 1094-95. Because of the
court’s earlier conclusion that the State’s interests were
insignificant, the court held that Plaintiffs prevailed also on
their procedural due process claim. /d. at 1095.

Intervenors timely appealed and sought a stay pending a
decision on the merits of the appeal. Ariz. Democratic Party
v. Hobbs (“Hobbs IT”), 976 F.3d 1081, 1085 (9th Cir. 2020).
In early October 2020, a three-judge panel of this court
unanimously stayed the district court’s injunction. Jd.
at 1087. This court held that Intervenors are “likely to
succeed on the merits” of the appeal. /d. at 1085. “As
observed by the district court, Arizona’s Election Day
signature deadline imposes, at most, a ‘minimal’ burden on
those who seek to exercise their right to vote.” Jd.
Additionally, “though the parties dispute the magnitude of
the additional burden [on the State of permitting post-
election-day cures], there can be no doubt (and the record
contains evidence to show) that allowing a five-day grace
period beyond Election Day to supply missing signatures
would indeed increase the administrative burdens on the
State to some extent.” /d. The State rationally distinguished
between mismatched signatures and missing signatures:
“whereas the failure to sign one’s ballot is entirely within the
voter’s control, voters are not readily able to protect
themselves against the prospect that a polling official might
subjectively find a ballot signature not to match a
registration signature.” /d. at 1086. This court also held that
the district court likely erred in applying the E/dridge test to
Plaintiffs’ procedural due process claim. /d. at 1086 n.1.
20 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

The parties filed briefs on the merits, we heard oral
argument in July 2021, and we now reverse and remand.?

STANDARDS OF REVIEW

When reviewing a district court’s grant of a permanent
injunction, “we review the legal conclusions de novo, the
factual findings for clear error, and the decision to grant a
permanent injunction, as well as its scope, for an abuse of
discretion.” Columbia Pictures Indus., Inc. v. Fung,
710 F.3d 1020, 1030 (9th Cir. 2013).

DISCUSSION

Plaintiffs challenge the election-day deadline for
correcting ballots with a missing signature (A) as a violation
of the First and Fourteenth Amendments and (B) as a denial
of procedural due process.

A. First and Fourteenth Amendments

The Anderson/Burdick framework arose out of the
Supreme Court’s resolution of competing constitutional
commands and the practical realities of voting laws. On the
one hand, “[i]t is beyond cavil that ‘voting is of the most
fundamental significance under our _ constitutional

 

3 Tn our review of the merits of the appeal, we may consider Hobbs
JT, the order published by the three-judge panel that decided the motion
for a stay pending appeal, because that decision “may be persuasive.” EF.
Bay Sanctuary Covenant v. Biden, 993 F.3d 640, 662 (9th Cir. 2021).
But Hobbs IT “is not binding here . . . because the issues are different.”
Id. at 660. In deciding whether to stay the district court’s injunction, “the
motions panel is predicting the likelihood of success of the appeal. That
is, the motions panel is predicting rather than deciding what our merits
panel will decide.” Jd. We have reviewed Hobbs II for its persuasive
value, but Hobbs I is “not binding.” Jd. at 662.
ARIZONA DEMOCRATIC PARTY V. HOBBS 21

 

structure.’” Burdick, 504 U.S. at 433 (quoting //l. Bd. of
Elections y. Socialist Workers Party, 440 U.S. 173, 184
(1979)). On the other hand, the Constitution assigns to the
States the duty to regulate elections, U.S. Const. art. I, § 4,
cl. 1, and election laws “invariably impose some burden
upon individual voters,” Burdick, 504 U.S. at 433.
“Common sense, as well as constitutional law, compels the
conclusion that government must play an active role in
structuring elections; ‘as a practical matter, there must be a
substantial regulation of elections if they are to be fair and
honest and if some sort of order, rather than chaos, is to
accompany the democratic processes.’” /d. (quoting Storer
v. Brown, 415 U.S. 724, 730 (1974)). Subjecting every
regulation to strict scrutiny “would tie the hands of States
seeking to assure that elections are operated equitably and
efficiently.” Jd.

The Court has devised a “flexible standard” for assessing
laws that regulate elections, and most laws need not meet
strict scrutiny to pass constitutional muster. /d. at 434. We
“must weigh ‘the character and magnitude of the asserted
injury to the rights protected by the First and Fourteenth
Amendments that the plaintiff seeks to vindicate’ against
‘the precise interests put forward by the State as
justifications for the burden imposed by its rule,’ taking into
consideration ‘the extent to which those interests make it
necessary to burden the plaintiff's rights.’” /d (quoting
Anderson, 460 U.S. at 789). A law that imposes a “severe”
burden on voting rights must meet strict scrutiny. /d.
“Lesser burdens, however, trigger less exacting review, and
a State’s ‘important regulatory interests’ will usually be
enough to justify ‘reasonable, nondiscriminatory
restrictions.” Timmons vy. Twin Cities Area New Party,
520 U.S. 351, 358 (1997) (quoting Burdick, 504 US.
at 434). “[S]tates retain broad authority to structure and
22 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

regulate elections.” Short v. Brown, 893 F.3d 671, 676 (9th
Cir, 2018).

In assessing Plaintiffs’ challenge to the election-day
deadline for correcting ballots with unsigned affidavits, we
“must first consider the character and magnitude of the
asserted injury to the rights protected by the First and
Fourteenth Amendments that [Plaintiffs] seek[] to
vindicate.” Anderson, 460 U.S. at 789. We “then must
identify and evaluate the precise interests put forward by the
State as justifications for the burden imposed by its rule.” Za.
We then must weigh “the legitimacy and strength of each of
those interests,” and we “must consider the extent to which
those interests make it necessary to burden the plaintiff’s
rights.” Jd. “But when a state election law provision
imposes only ‘reasonable, nondiscriminatory restrictions’
upon the First and Fourteenth Amendment rights of voters,
‘the State’s important regulatory interests are generally
sufficient to justify’ the restrictions.” Burdick, 504 US.
at 434 (quoting Anderson, 460 U.S. at 788).

1. Burden on Voting Rights

Plaintiffs assert that the election-day deadline for
correcting a ballot with a missing signature results in
disenfranchisement and, therefore, imposes a “severe”
burden on voting rights. The district court rejected
Plaintiffs’ argument and held that “the challenged deadline
imposes only minimal burdens.” Hobbs J, 485 F. Supp. 3d
at 1088. We agree with the district court. The election-day
deadline for submitting a completed ballot imposes, at most,
a minimal burden.

At the outset, we acknowledge that, because Arizona’s
law applies to all elections, including elections for President,
the “state-imposed restriction[] implicate[s] a uniquely
ARIZONA DEMOCRATIC PARTY V. HOBBS 23

 

important national interest.” Anderson, 460 U.S. at 794-95.
But we do not read Anderson or the Supreme Court’s other
cases as meaning that all state laws that affect a presidential
election must meet strict scrutiny. Nor is Arizona’s law an
outlier. In Anderson, 460 U.S. at 795 & n.20, the Court
considered Ohio’s “stringent” early filing deadline for
independent candidates and, in describing the effect of the
law on presidential elections, the Court noted that only four
other states had a similarly early deadline. Here, by contrast,
of the 31 states that rely primarily on signature verification,
15 states effectively disallow correction of a missing
signature; 4 states, including Arizona, permit correction
through election day; and the remaining 12 states permit
correction for varying durations beyond election day.
Arizona’s system for allowing the correction of missing
signatures thus falls in the middle of the spectrum. In sum,
although Arizona’s law implicates national interests, at least
when the election includes presidential candidates, this
factor alone does not convince us that the burden is more
than minimal or that we must apply strict scrutiny. Instead,
we must analyze the severity of the burden beyond whether
it applies to presidential elections.

For voters who choose to vote by mail, Arizona law
requires voters to sign an affidavit attesting that the voter, in
fact, cast the ballot. Ariz. Rev. Stat. §§ 16-547(A), 16-548.
Plaintiffs do not challenge the signature requirement itself,
which imposes only a small burden on the voter. See, e.g.,
Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 203
(2008) (plurality opinion) (holding that a _ photo
identification requirement imposed “a limited burden’);
Short, 893 F.3d at 677 (holding that a requirement to register
to receive a mailed ballot is an “extremely small” burden).
24 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

Plaintiffs challenge instead the deadline that Arizona
long has imposed on voters who, through their own
negligence only, do not sign the affidavit and thereby fail to
comply with Arizona’s laws for submitting a completed
ballot. Most forms of voter negligence have no remedy. For
example, a voter who accidentally votes for a candidate other
than the voter’s preferred candidate or who forgets to show
up at the polls on election day cannot correct those mistakes.
For voters who forget to sign the affidavit, however, Arizona
law offers a measure of grace. Election officials
scrupulously examine each ballot to ensure that the voter
remembered to sign the affidavit and, in the event of a
missing signature, officials immediately notify the voter of
his or her error and offer ways to correct the error. The voter
then has until election day—the same burden faced by all
voters who have not yet completed a ballot—to submit a
replacement ballot or a provisional ballot.

Plaintiffs nevertheless point out that, for voters who
submit—at the last minute—a ballot with a missing
signature, election officials may not discover the error until
after the 7:00 pm election-day deadline. In that situation, the
voter has no way to correct his or her mistake because the
deadline has passed. Plaintiffs characterize the burden on
those voters who fail to sign the affidavit and also fail to
correct the missing signature by election day as “severe”
because the deadline, combined with the voter’s negligence,
results in “disenfranchisement.”

We disagree with Plaintiffs’ characterization, and we
agree with the district court’s summary:

Whenever voters fail to comply with a voting
prerequisite, their votes are not counted and
they are, as Plaintiffs use the term,
disenfranchised. If the burden imposed by a
ARIZONA DEMOCRATIC PARTY V. HOBBS 25

 

challenged law were measured by the
consequence of noncompliance, then every
voting prerequisite would impose the same
burden and therefore would be subject to the
same degree of scrutiny (presumably strict if
the burden is disenfranchisement). But this
cannot be true because “not every voting
regulation is subject to strict scrutiny,” Pud.
Integrity Alliance, Inc. v. City of Tucson, 836
F.3d 1019, 1024 (9th Cir. 2016), and the
Anderson/Burdick framework necessarily
contemplates that election laws can impose
varying burdens.

Hobbs I, 485 F. Supp. 3d at 1087-88.4

The Supreme Court’s analyses in Rosario v. Rockefeller,
410 U.S. 752 (1973), and in Burdick, 504 U.S. 428, are
instructive. In Rosario, 410 U.S. at 753-54, the Court
addressed New York Election Law section 186, which
required voters to enroll in the party of his or her choice at
least 30 days before a November general election in order to
be eligible to vote in the next election cycle’s party primary.
The petitioners failed to meet the deadline for reasons not
specified in the record, which may have included
“inadvertence.” /d. at 755 n.4. The Court rejected the
petitioners’ characterization of the law as disenfranchising
the petitioners and thereby imposing a severe burden. /d.
at 757. “Rather, the statute merely imposed a time deadline
on their enrollment, which they had to meet in order to
participate in the next primary.” /d. “[T]hey clearly could

 

4 For that reason, the dissenting opinion’s acceptance of our
characterization of the burden as minimal, Dissent at 8, is inconsistent
with its repeated claim that the rule in question “disenfranchises” voters,
Dissent at 1, 4, 7, 9, 19, 20.
26 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

have registered and enrolled in the party of their choice.” Jd.
“Hence, if their plight can be characterized as
disenfranchisement at all, it was not caused by [section] 186,
but by their own failure to take timely steps to effect their
enrollment.” /d. at 758; see also id. at 758 n.8 (“The point
is that the statute did not prohibit the petitioners from voting
in any election, ... had they chosen to meet the deadline
established by law.”).

In Burdick, 504 U.S. at 430, the Court decided a
challenge to Hawaii’s prohibition on write-in voting.
Hawaii offered several methods for putting a candidate on
the ballot up to 60 days before an election. /d. at 435-36.
The petitioner sought to cast a vote for a candidate whose
name did not appear on the ballot, and he characterized his
inability to vote for his preferred candidate as “depriv[ing]
him of the opportunity to cast a meaningful ballot.” /d.
at437. The Court disagreed: “any burden on voters’
freedom of choice and association is borne only by those
who fail to identify their candidate of choice until days
before the [election].” /d at 436-37. “Reasonable
regulation of elections does not require voters to espouse
positions that they do not support; it does require them to act
in a timely fashion if they wish to express their views in the
voting booth.” /d. at 438. Accordingly, the Court concluded
that Hawaii’s law “imposes only a limited burden on voters’
rights.” /d. at 439.

The same analysis applies here. The relevant burden for
constitutional purposes is the small burden of signing the
affidavit or, if the voter fails to sign, of correcting the
missing signature by election day. To the extent that the
election-day deadline results in voters’ not casting a vote in
an election, that result “was not caused by [the election-day
deadline], but by their own failure to take timely steps to
ARIZONA DEMOCRATIC PARTY V. HOBBS 27

 

effect their [vote].” Rosario, 410 U.S. at 758. The deadline
does not prohibit voters from voting in any election; they
must either sign the affidavit at the outset or correct a
missing signature by the deadline of election day. Jd. at 758
n.8. Reasonable regulations “require [voters] to act in a
timely fashion if they wish to express their views in the
voting booth,” and the associated burden here is only
“limited.” Burdick, 504 U.S. at 438-39.

Important to our analysis is the fact that Plaintiffs’ claim
does not contain an equal-protection component. Laws that
“place[] a particular burden on an identifiable segment” of
voters are more likely to raise constitutional concerns.
Anderson, 460 U.S. at 792. For example, the expensive
candidacy filing fees at issue in Bullock v. Carter, 405 U.S.
134, 144 (1972), imposed a severe burden because of “the
obvious likelihood that this limitation would fall more
heavily on the less affluent segment of the community.” In
Anderson, 460 U.S. at 793, the Court likewise found severe
a “burden that falls unequally on new or small political
parties or on independent candidates.” Here, by contrast,
Plaintiffs have not alleged that the burden of signing the
affidavit falls disproportionately on a discrete group of
voters, thereby implicating heightened constitutional
concerns. To the contrary, “[florgetfulness is an involuntary
state that any voter might reasonably experience.” Hobbs J,
485 F. Supp. 3d at 1086 n.10. Asin Short, 893 F.3d at 679,
Plaintiffs do not argue that forgetfulness “is a proxy for some
other form of discrimination—that it is a racial or political
gerrymander disguised as a [neutral] distinction.” Nor have
Plaintiffs argued that the burden of fixing a missing
signature—that is, casting a replacement or provisional
ballot—falls disproportionately on a discrete group, thereby
28 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

implicating heightened constitutional concerns.> The law
here neutrally and nondiscriminatorily applies to all voters
equally.

In sum, Arizona’s requirements that a voter sign the
ballot and that a voter who fails to sign the ballot has until
election day to correct the voter’s own mistake are
reasonable, nondiscriminatory regulations that impose only
a minimal burden on voting rights.

2. The State’s Interests

Because the election-day deadline imposes only a
minimal burden on Plaintiffs, Arizona’s “‘important
regulatory interests are generally sufficient to justify’ the
restriction[].” Burdick, 504 U.S. at 434 (quoting Anderson,
460 U.S. at 788). But we must consider the “precise interests
put forward by the State as justifications for the burden
imposed by its rule” to ensure that those interests do, in fact,
justify the rule. Anderson, 460 U.S. at 789. The State has
offered several interests to justify the election-day deadline
for correcting a missing signature, but we find it necessary
to consider only one of them: the State’s interest in reducing
administrative burdens on poll workers.

A State’s interest in reducing administrative burdens on
poll workers is an important regulatory interest that may
justify imposing a minimal burden on voters. Lemons v.
Bradbury, 538 F.3d 1098, 1104-05 (9th Cir. 2008); Ohio
Democratic Party v. Husted, 834 F.3d 620, 634-35 (6th Cir.
2016). Here, the State has, for decades, imposed the

 

5 The dissent cites sources that pertain to a potentially
disproportionate effect on communities of color. Dissent at 3-4, 19. We
emphasize that Plaintiffs make no such argument in this case, nor does
the record support such a claim here.
ARIZONA DEMOCRATIC PARTY V. HOBBS 29

 

election-day deadline on ballots with a missing signature.
Plaintiffs ask us to require the State to extend that deadline
for several days beyond election day. Plaintiffs emphasize
that Arizona election officials reject only a small fraction—
approximately one-tenth of one percent—of the total number
of ballots due to a missing signature. Missing signatures led
officials to reject 3,079 ballots in 2016 and 2,435 ballots in
2018. Plaintiffs ask us to conclude that the added
administrative burden of processing post-election cures of
missing signatures does not justify the election-day deadline.
We disagree.

Extending the deadline for voters to correct a missing
signature indisputably would impose, as a factual matter,
some additional burden on election officials in a// counties.
Under Plaintiffs’ requested relief, but not under existing law,
election officials in all fifteen counties in Arizona would
have to process post-election-day attempts to cure missing
signatures. Consistent with the record in this case, Plaintiffs
acknowledge that an extended deadline would impose some
additional administrative burden.® Plaintiffs’ Response

 

® Properly understood, then, the parties’ dispute is whether the
additional administrative burden is /egally significant enough to justify
the election-day deadline under the Anderson/Burdick test. The facts
here are undisputed: the district court considered and credited the same
declarations that we consider in text. The district court concluded that
an extended deadline would impose “marginally greater administrative
burdens” but found those burdens legally insignificant. Hobbs I, 485 F.
Supp. 3d at 1090. The legal significance of the added administrative
burden on election officials is, therefore, a mixed question of fact and
law that we review de novo. See Am.-Arab Anti-Discrimination Comm.
v. Reno, 70 F.3d 1045, 1066 (9th Cir. 1995) (“Questions of law or mixed
questions of law and fact implicating constitutional rights are reviewed
de novo.”). Contrary to Plaintiffs’ argument to us, the district court’s
legal conclusions that the added administrative burden was “not
significant enough to justify the challenged deadline” and not
30 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

Brief at 29 (acknowledging “a slight burden on election
officials”).

Secretary Hobbs declared that, given the small number
of ballots with missing signatures, she “believed that county
officials could feasibly implement the [extended deadline]
with existing resources.” She “anticipated that the [extended
deadline] would not cause any significant increase in costs
or resources.” (Emphasis added.) Coconino County’s
Recorder similarly predicted that, because “existing staff
would be able to keep up with the volume of unsigned
ballots,” she “would not expect any significant financial or
other impact” from an extended deadline.? (Emphasis
added.) The Secretary noted the support for the extended
deadline by election officials in Apache County, Navajo

 

“meaningful” enough to “justify the minimal burdens imposed by the
challenged deadline,” Hobbs I, 485 F. Supp. 3d at 1090, are not purely
factual findings that we would review for clear error.

7 Coconino County’s Recorder summarized that, because of the
prediction that existing staff would be able to keep up with the additional
work without significant impact on the office, “I do not think that the
requested post-election cure period for unsigned ballots would be a
burden on my office.” That summary statement clearly means only that
existing staff likely would be able to handle the extra work; it does not
mean that staff would not face additional work. We similarly understand
the Secretary’s hearsay statement that “[s]ome counties have indicated
that [an extended deadline] would not cause an administrative burden at
all.” No election official submitted a declaration stating that an extended
deadline would not cause any additional work. We acknowledge that a
few counties predict that existing staff could handle the additional work,
but the record contradicts any assertion that an extended deadline would
not cause any additional work at all. In sum, we understand the Secretary
and the Coconino County’s Recorder to have used the term “burden” to
describe an unmanageable amount of extra work rather than in the legal
sense pertinent here, which queries, in part, whether the relief would
cause additional work for election officials.
ARIZONA DEMOCRATIC PARTY V. HOBBS 31

 

County, and Coconino County. She acknowledged, without
elaboration, that “[o]ther county officials,” including Pima
County’s Recorder, opposed an extended deadline.

Pima County is the second most populous county in
Arizona and is home to more than one million residents. In
his declaration, Pima County’s Deputy Recorder
acknowledged that “[o]nly a very small percentage of voters
in Pima County fail to sign their early ballot affidavit.” But
he explained at length why an extended deadline for
correcting ballots with missing signatures would burden his
office.

Election officials are busy in the days immediately
following election day. In Pima County, officials receive on
election day tens of thousands of early ballots and an
equivalent number of provisional ballots. Officials must
process the early ballots first, because many provisional
ballots are issued to voters who receive an early ballot in the
mail but nevertheless show up at the polls on election day.
Moreover, state law requires officials to process all
provisional ballots within ten days after election day and, in
recent elections, Pima County has completed that process on
the tenth and final day.

When Pima County officials receive an early ballot with
a missing signature, they do not have a procedure in place
for allowing a voter to sign the original ballot; instead, they
send the voter a replacement ballot or direct the voter to vote
in person. But those existing procedures would not work
after election day, because a voter cannot legally submit new
votes after election day. Accordingly, election officials
would have to implement a new process for allowing a voter
to sign the original, unsigned ballot. Pima County’s Deputy
Recorder explained that the new process would be
cumbersome:
32 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

The only way [for a voter to correct a missing
signature] is for the voter to travel to the
Ballot Processing Center, for our staff to
locate the particular ballot in the ballot room,
to bring the ballot to the voter in the lobby
and have them sign it. Our procedures
require that two workers with different
political party affiliations be present
whenever a ballot is being handled. This will
result in substantially more effort than occurs
for a voter to confirm their [mismatched]
signature. A voter can simply call our office
to confirm their signature.

In sum, election officials in all counties would face some
added administrative burden during a short period when
officials are already busy tallying votes immediately
following an election, in order to meet a deadline mandated
by state law. Election officials in three counties opined that
the added effort would not burden their operations
significantly, because they predicted that existing staff could
accomplish the task with extra effort. By contrast, Pima
County’s Deputy Recorder explained at length why an
extended deadline would require his office to implement a
new, cumbersome procedure that uses valuable staff time.

We conclude that the State’s interest in reducing
administrative burdens outweighs the minimal burden on the
voter discussed in the previous section. The State has an
important regulatory interest in reducing the administrative
burden on poll workers, Lemons, 538 F.3d at 1104-05, and
Plaintiffs’ proposed relief would increase that burden in a
meaningful manner. The administrative burden here is
entirely unlike the situation discussed in Anderson, 460 U.S.
at 800 & n.28, where the state imposed an early filing
ARIZONA DEMOCRATIC PARTY V. HOBBS 33

 

deadline on independent candidates but then declined to
process those applications for nearly three months. Here, by
contrast, election officials are scrambling to process all
provisional and early ballots in a ten-day window, and
Plaintiffs’ proposed relief would require officials to expend
extra effort and, in at least one populous county, to
implement a new, cumbersome process during that frantic
period. Because the signature requirement and election-day
deadline impose only a minimal burden on the voter, we
conclude that Arizona’s “important regulatory interest[]” in
reducing administrative burdens on poll workers is sufficient
to justify the election-day deadline for correcting missing
signatures. Burdick, 504 U.S. at 434.

The dissenting opinion concludes to the contrary on the
ground that, had the Attorney General not “refused”
Secretary Hobbs’ proposal to extend the deadline for curing
missing signatures, then the county recorders would have
been able to implement procedures for allowing voters to
cure a missing signature after election day. Dissent at 48.
The relevant inquiry, though, is not whether election
officials could implement such procedures; the Constitution
does not demand that all theoretically possible procedures
must be put in place. Instead, when a State imposes a
minimal burden on _ voters through a __ neutral,
nondiscriminatory regulation, such as casting a completed
ballot by election day, the State’s important regulatory
interest in reducing the administrative burden on election
officials generally justifies the regulation.® Burdick,
504 US. at 434; Lemons, 538 F.3d at 1103-05.

 

8 Additionally, we note that, whenever a government makes a choice
between competing rules, it is commonplace for some political actors to
have disagreed with the chosen result. The fact that Secretary Hobbs’
34 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

Plaintiffs contend that the State has no legitimate interest
in the election-day deadline because the State already allows
voters, in two similar situations, to correct different flaws
during the days following an election. First, after the
enactment of the 2019 law, a voter now has five days (or
three days if the election is not federal) following election
day to correct a mismatched signature on an early ballot.
Ariz. Rev. Stat. § 16-550(A). Second, if election officials
reject a voter’s identification documents at the polls, the
voter has five days (or three days) within which to present
acceptable identification to the County Recorder.

We disagree with Plaintiffs that the State’s extension of
a grace period in those situations means that the State also
must permit voters who fail to sign the affidavit an equal cure
period. Most fundamentally, the two situations described
above impose a differing administrative burden on election
officials. As just discussed, to correct a missing signature,
Pima County would require two election officials to locate
and retrieve a voter’s ballot and then re-file the ballot after
the voter signed the affidavit. By contrast, a voter may verify
his or her signature with a short phone call to the Recorder’s
office, and a voter may present identification to election
officials without the officials’ needing to retrieve or re-file
the voter’s ballot. In other words, the administrative burden
with respect to missing signatures is significantly greater
than the short, simple verification processes with respect to
mismatched signatures or unverified identifications. See
Lemons, 538 F.3d at 1104 (holding that an administrative
burden on poll workers that took “several minutes” was

 

preferred rule did not prevail under Arizona’s procedural law because
the Attorney General declined to acquiesce does not suggest that the
resulting rule violates the Constitution.
ARIZONA DEMOCRATIC PARTY V. HOBBS 35

 

“significantly greater than” the burden imposed by a similar
process that took “mere seconds”).

The State also has a valid reason for distinguishing
between the differing categories of voters. A voter who fails
to sign the affidavit has submitted an incomplete ballot that
may not be counted. By contrast, a voter whose signature is
deemed a mismatch by election officials or whose
identification is rejected by election officials has submitted
a complete, albeit unverified or provisional, ballot.

The State’s distinction between the categories of voters
is rational. A voter who neglects to sign the affidavit bears
all responsibility for the error just as the voters in Rosario
could not vote due solely to “their own failure to take timely
steps to effect their enrollment.” 410 U.S. at 758. But an
early voter cannot guarantee that election officials will deem
the voter’s signature a “match.” The Eleventh Circuit put
the difference between the two categories well:

It is one thing to fault a voter if she fails to
follow instructions about how to execute an
affidavit to make her vote count... . But it is
quite another to blame a voter when she may
have done nothing wrong and instead may
have simply had the bad luck to have had her
ballot reviewed by a particularly strict (and
not formally trained) judge of signatures, and
then to not have been notified of the problem
until it was too late to do anything about it.
36 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312,
1324-25 (11th Cir. 2019) (internal citations omitted);? see
also Hobbs I, 976 F.3d at 1086 (“[W]hereas the failure to
sign one’s ballot is entirely within the voter’s control, voters
are not readily able to protect themselves against the
prospect that a polling official might subjectively find a
ballot signature not to match a registration signature.”).

The State’s differing treatment of voters whose
identification is rejected by election officials likewise is
rational. The signature requirement is simple, clearly
marked, and printed prominently on the envelope in which
the ballot must be placed. By contrast, the State’s
identification requirements, located on pages 181 to 183 of
the Election Procedures Manual and posted at polling places
on election day, are complex, contain several minute
exceptions, and result partially from a subjective inquiry.
For example, the name and address must “reasonably match”
the same data in the voter’s registration. A United States
passport qualifies—but only if the voter also presents a
second document, such as a utility bill (so long as the bill is

 

° The dissenting opinion cites the Eleventh Circuit’s decision in Lee
in support of its view that the administrative burden here does not justify
the election-day deadline for missing signatures. But Lee involved a
challenge to Florida’s day-before-clection-day deadline to cure
mismatched signatures. 915 F.3d at 1316. Lee’s analysis hinged on the
important differences between mismatched signatures and missing
signatures and between an election-day deadline and a day-before-
election-day deadline. /d. at 1319-21, 1324-25. Moreover, Lee found
the particular restriction in that case to impose “at least a serious burden”
on voting rights. /d. at 1321. By contrast, here, we agree with the district
court that Arizona’s election-day deadline imposes only a minimal
burden on voting rights—a conclusion that the dissent questions but does
not dispute. Dissent at 8.
ARIZONA DEMOCRATIC PARTY V. HOBBS 37

 

no more than 90 days old), that contains the voter’s name
and address.

In conclusion, the State’s important regulatory interest in
reducing administrative burdens on poll workers sufficiently
justifies the minimal burden on a voter to sign the affidavit
or to correct a missing signature by election day. The State
rationally distinguishes between voters who neglect to sign
the affidavit, thereby submitting an incomplete ballot, and
voters who validly submit a completed, not-yet-verified,
ballot.

B. Procedural Due Process

Plaintiffs argue, in the alternative, that the election-day
deadline denies voters procedural due process. The parties
dispute the proper framework for analyzing this claim.
Intervenors ask us to apply the Anderson/Burdick
framework, which we have referred to as the “single
analytical framework” that applies to most constitutional
challenges to voting restrictions. Dudum v. Arntz, 640 F.3d
1098, 1106 n.15 (9th Cir. 2011). Plaintiffs ask us to put aside
the Anderson/Burdick framework and to apply the ordinary
procedural due process test articulated in E/dridge, 424 U.S.
at 335.

We have not addressed squarely the proper framework
for evaluating procedural due process challenges to a voting
restriction, but two of our sister circuits have held, on review
of a preliminary injunction, that the Anderson/Burdick
framework likely applies. Richardson v. Tex. Sec’y of State,
978 F.3d 220, 233-35 (Sth Cir. 2020); New Ga. Project v.
Raffensperger, 976 F.3d 1278, 1282 (11th Cir. 2020). We
agree with our sister circuits that “the Anderson/Burdick
approach is better suited to the context of election laws than
38 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

is the more general E/dridge test.” Richardson, 978 F.3d
at 234.

The Supreme Court repeatedly has assessed challenges
to election laws, including election-related deadlines, under
the framework now described as the Anderson/Burdick
framework. See, e.g., Crawford, 553 U.S. 181 (photo-
identification requirement); Storer, 415 U.S. at 728-46
(signature-gathering requirement for candidates); Rosario,
410 US. at 756-62 (deadline for registering to vote). Under
that framework, a State’s important regulatory interests
generally suffice to justify non-severe burdens on voting
rights. Burdick, 504 U.S. at 434. “[T]here must be a
substantial regulation of elections if they are to be fair and
honest and if some sort of order, rather than chaos, is to
accompany the democratic processes.” Storer, 415 U.S. at
730. To the extent that the Eldridge test would strike a
different balance, we do not think that the Supreme Court’s
extensive jurisprudence on challenges to voting restrictions
may be discarded merely by raising the same challenge
under the banner of procedural due process.

Plaintiffs do not argue that their procedural due process
claim differs in some material way from their substantive
claim; and they do not assert that the claim, in fact,
challenges an aspect of Arizona’s law other than a voting
restriction. We hold that the Anderson/Burdick framework
applies to Plaintiffs’ procedural due process claim. As
discussed above, in Part A, Plaintiffs’ claim fails under that
framework.

CONCLUSION

The Arizona legislature laudably amended its election
code in 2019 to allow voters an extended period to correct
mismatched signatures. We hold only that Arizona’s
ARIZONA DEMOCRATIC PARTY V. HOBBS 39

 

decision not to grant the same extension to voters who
neglect to sign the affidavit passes constitutional muster.
But we hasten to add two observations.

First, as both the Supreme Court and we repeatedly have
noted in other voting cases, the Constitution merely sets a
floor. Burdick, 504 U.S. at 441 n.11; Storer, 415 U.S. at 736;
Dudum, 640 F.3d at 1117. Nothing in our opinion should be
construed as dissuading Arizona, or other States, from
providing a more generous deadline than the Constitution
requires. Nor should our opinion be construed as approving
of the political choice made by Arizona. We are not called
upon to express our political views; instead, we merely
decide the narrow question before us: whether this one
voting regulation violates the Constitution.

Second, we are aware of recent efforts by state
legislatures to restrict the ability of voters to cast a ballot.
This case does not concern those efforts. To the contrary,
the deadline at issue in this case has been in effect in Arizona
for many decades. The 2019 law made it easier for a
different category of voters to effect their vote, but we fail to
see how that law raises constitutional concerns here. Cf
Short, 893 F.3d at 678 (expressing doubt that “a state could
convert the status quo into a burden by facilitating the
process for some but not all”). To the extent that Plaintiffs
argue that extending a deadline for one category of voters
requires the same extension for a separate, distinct category
of voters, the State rationally has distinguished between
those categories. The Constitution permits, and even
encourages, States to experiment by making it easier for
some to vote. Cf id. at 679 (noting “California’s general
interest in increasing voter turnout and specific interest in
incremental election-system experimentation”); Pub.
Integrity All., Inc. v. City of Tucson, 836 F.3d 1019, 1028
40 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

(9th Cir. 2016) (en banc) (noting “our democratic federalism
[is] a system that permits states to serve ‘as laboratories for
experimentation to devise various solutions where the best
solution is far from clear.’” (quoting Ariz. State Legislature
v. Ariz. Indep. Redistricting Comm’n, 576 U.S. 787, 817
(2015))). In the circumstances of this case, the Constitution
does not mandate that the expanded access to the ballot box
be extended equally to another, distinct category of voters.

Because Arizona’s law is constitutional, we vacate the
injunction and remand with the instruction to enter judgment
in favor of Defendants.

VACATED AND REMANDED. Costs on appeal to
Defendants.

 

TASHIMA, Circuit Judge, dissenting:

It is a truism, but, sadly, one that needs repeating, that
“Injo right is more precious in a free country than that of
having a voice in the election of those who make the laws
under which, as good citizens, we must live. Other rights,
even the most basic, are illusory if the right to vote is
undermined.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964).
Today, the majority permits the State of Arizona to
undermine that right on the strength of the statement of a
single county election official, whose opinion of the rule
imposed by the State is contradicted by the opinions not only
of other counties’ election officials, but of the Secretary of
State (“Secretary”), who is the State’s “chief election
officer.” Ariz. Democratic Party v. Hobbs, 485 F. Supp. 3d
1073, 1082 (D. Ariz. 2020) (Hobbs 1); see Ariz. Rev. Stat.
§ 16-452(A), (B).
ARIZONA DEMOCRATIC PARTY V. HOBBS 4]

 

The majority asserts that this case does not concern the
“recent efforts by state legislatures to restrict the ability of
voters to cast a ballot.” Maj. Op. at 39. However, the State’s
refusal to provide a post-election cure period for ballots with
missing signatures, consistent with the cure period it
provides for other deficient ballots, disenfranchises voters
after they cast their ballot as surely as laws that restrict voters
from casting their ballots in the first place. See Bush v. Gore,
531 U.S. 98, 104-05 (2000) (per curiam) (“Having once
granted the right to vote on equal terms, the State may not,
by later arbitrary and disparate treatment, value one person’s
vote over that of another.”); League of Women Voters of
Ohio v. Brunner, 548 F.3d 463, 476 (6th Cir. 2008) (“The
right to vote includes the right to have one’s vote counted on
equal terms with others.”).

The majority focuses on the fact that the State has never
allowed ballots missing signatures to be cured post-election.
Maj. Op. at 14, 16-17. This, however, misses the point. In
2019, the State enacted legislation to allow ballots with
perceived mismatched signatures to be cured up to five days
post-election, consistent with the cure period provided for
ballots that were cast without the voter providing proper
identification. Yet, the State failed to allow a similar post-
election cure period for ballots missing signatures.

The majority implies that the legislature decided to allow
a post-election cure period for mismatched, but not missing,
signatures in response to the allegations of the complaint in
Navajo Nation v. Hobbs, No. 3:18-cv-08329 (D. Ariz.)
(Navajo Nation). Maj. Op. at 15. The majority describes the
complaint as alleging that “the patchwork approach for
correcting mismatched signatures violated the constitutional
rights of those persons residing in counties that imposed a
stricter deadline.” Maj. Op. at 15 (emphasis added).
42 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

However, the majority omits the fact that the complaint also
challenged the lack of a cure period for ballots missing
signatures. Navajo Nation, Dkt. No. 1, cited by Maj. Op.
at 14-15. In fact, the First Amended Complaint alleged:

Voters who fail to sign an early ballot
affidavit are not given the same opportunity
to cure the deficiency as voters whose early
ballot has a mismatched signature and voters
who fail to provide ID on Election Day. All
voters should have the same opportunity to
cure ballot deficiencies in order to have their
ballots counted.

Id., Dkt. No. 29.

The majority’s decision is particularly troubling in these
times of unprecedented assaults on voting rights. See, e.g.,
Bertrall L. Ross II & Douglas M. Spencer, Passive Voter
Suppression: Campaign Mobilization and the Effective
Disfranchisement of the Poor, 114 Nw. U. L. Rev. 633, 635
(2019) (“The past decade has seen the proliferation of
election laws designed to suppress the vote.”); Nicholas O.
Stephanopoulos, Disparate Impact, Unified Law, 128 Yale
L.J. 1566, 1569, 1578 (2019) (stating that “more voting
restrictions have been enacted over the last decade than at
any point since the end of Jim Crow,” and that “[t]hese
measures amount to the most systematic retrenchment of the
right to vote since the civil rights era”); New Voting
Restrictions in America, Brennan Ctr. for Just. (Nov. 19,
2019), http://www.brennancenter.org/new-voting-
restrictions-america (stating that since 2010, 25 states have
enacted new voting restrictions, including strict voter ID
laws, “laws making it harder for citizens to register (and stay
registered),” and laws making it “more difficult to vote early
ARIZONA DEMOCRATIC PARTY V. HOBBS 43

 

or absentee”) (last visited Nov. 4, 2021).! The State’s excuse
that the administrative burden would be too high is not
supported by the record, and its other proffered reasons,
which the majority does not address, do not justify the
disenfranchisement of voters who fail to sign their ballots.

L

There are generally three types of deficient ballots: a
ballot cast by a voter who fails to bring proper identification
to the polling place (“provisional conditional ballot”), a
vote-by-mail ballot whose signature is perceived not to
match the signature on record, and a vote-by-mail ballot
missing the signature. The Secretary explained that the issue
with all three types of ballots is verification of the voter’s
identity. In each case, the ballot is not counted until the voter
cures the deficiency by confirming their identity.

Despite the fact that all three types of ballots are deficient
for the same reason—lack of verification of the voter’s
identity—the State allows the first two types, but not the
third, to be cured up to five days post-election. In fact,
according to the State’s own expert, Arizona is the only state
in the nation to have inconsistent cure periods for the
different types of deficiencies.” Every other state that allows

 

'T understand that Plaintiffs have not made a disparate impact claim.
See Maj. Op. at 28 n.5. These sources are merely to highlight that any
limitations on voting rights must be taken seriously.

2 The majority’s characterization that Arizona’s rules are in the
“middle of the spectrum” and “more lenient” than other states’ rules is
irrelevant. Maj. Op. at 17. See Anderson v. Celebrezze, 460 U.S. 780,
789 (1983) (explaining that “[c]onstitutional challenges to specific
provisions of a State’s election laws ... cannot be resolved by any
“litmus-paper test’ that will separate valid from invalid restrictions”
44 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

voters to cure mismatched signatures post-election offers the
same cure period to voters who fail to sign their ballots. See,
e.g., Cal. Elec. Code §3019(d)(1), (e)(1)(A) (allowing
ballots with mismatched or missing signatures to be cured
up to “two days prior to the certification of the election”);
Haw. Rev. Stat. § 11-106 (providing five-day post-election
cure period for unsigned ballots, ballots with mismatched
signatures, and ballots with “another condition that would
not allow the counting of the ballot’); Or. Rev. Stat.
§ 254.431 (ballots returned “in an unsigned return
identification envelope or because the signature of an elector
on a return identification envelope does not match the
signature” given fourteen-day post-election cure period);
410 R.I. Code R. § 20-00-23.12 (providing seven-day post-
election cure period for ballots with either omitted signature
or signature discrepancy).

The reason that every other state has a consistent cure
period is clear. As the Secretary explained, “there is no
meaningful difference between a ballot with a missing
signature and a ballot with a mismatched signature” because
“in both instances, the problem is that the voter’s identity
cannot be verified—a problem that is resolved by notifying
the voter and allowing them to correct the problem and
verify their identity.” She further explained that forgetting
to sign a ballot is “the functional equivalent of forgetting to
bring identification to the polls.” Yet, Arizona allows voters
who fail to provide proper identification and voters whose
signatures are perceived not to match signatures on record to
cure those deficiencies up to five days post-election. By

 

(quoting Storer v. Brown, 415 U.S. 724, 730 (1974))). Instead, the
question is whether the “precise interests put forward by” Arizona justify
its rule requiring only ballots missing signatures to be cured by election
day. /d. (emphasis added).
ARIZONA DEMOCRATIC PARTY V. HOBBS 45

 

contrast, a voter whose identity is not verified because he/she
failed to sign the affidavit is required to cure the deficiency
by election day.

II.

We review the district court’s grant of a permanent
injunction for abuse of discretion, but review questions of
law underlying the court’s decision de novo. Ariz. Dream
Act Coal. v. Brewer, 855 F.3d 957, 965 (9th Cir. 2017). “‘If
the district court “identified and applied the correct legal rule
to the relief requested,” we will reverse only if the court’s
decision “resulted from a factual finding that was illogical,
implausible, or without support in inferences that may be
drawn from the facts in the record.’” /d. (quoting Herb Reed
Enters., LLC vy. Fla. Ent. Mgmt., Inc., 736 F.3d 1239, 1247
(9th Cir. 2013)).

II.

Plaintiffs contend that the lack of an adequate cure
period for unsigned ballots violates the First and Fourteenth
Amendments by unjustifiably burdening the right to vote and
by violating their right to procedural due process.3

A court considering a challenge to a state
election law must weigh “the character and
magnitude of the asserted injury to the rights
protected by the First and Fourteenth
Amendments that the plaintiff seeks to
vindicate” against “the precise interests put

 

3] do not address the procedural due process claim, but agree with
the district court that the State’s rule violates procedural due process if
traditional due process jurisprudence is applied. Hobbs J, F. Supp. 3d
at 1092-95.
46 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

forward by the State as justifications for the
burden imposed by its rule,” taking into
consideration “the extent to which those
interests make it necessary to burden the
plaintiff’ s rights.”

Burdick vy. Takushi, 504 U.S. 428, 434 (1992) (quoting
Anderson, 460 U.S. at 789). Under Anderson/Burdick,
therefore, we first consider the character and magnitude of
the injury to Plaintiffs’ constitutional rights—here, that
injury is the disenfranchisement of voters who are unable to
cure ballots missing signatures by election day. The burden
is the requirement to cure the missing signature by election
day—a burden that is not imposed on voters who need to
cure their ballots for other reasons. The precise interest put
forward by the State that the majority relies on is that the
administrative burden of allowing voters to cure missing
signatures within the same post-election period accorded
other deficient ballots.

The question is whether the State’s interests “make it
necessary to burden the plaintiffs rights.” Burdick,
504 U.S. at 434 (quoting Anderson, 460 U.S. at 789)
(emphasis added). The State’s interest in reducing an
administrative burden—that the Secretary herself and other
county recorders did not believe would be imposed by
providing a consistent cure period—cannot be described as
necessary.

The Anderson/Burdick framework has been described as
a “‘sliding scale’-—the more severe the burden imposed, the
more exacting our scrutiny; the less severe, the more relaxed
our scrutiny.” De La Fuente v. Padilla, 930 F.3d 1101, 1105
(9th Cir.) (quoting Ariz. Libertarian Party v. Hobbs,
925 F.3d 1085, 1090 (9th Cir. 2019)), cert. denied, 140 S.
ARIZONA DEMOCRATIC PARTY V. HOBBS 47

 

Ct. 676 (2019). Even assuming that the burden is minimal,
as the majority concludes, relaxed scrutiny does not mean no
scrutiny. See Tedards v. Ducey, 951 F.3d 1041, 1066 (9th
Cir.) (“[T]he burdening of the right to vote always triggers a
higher level of scrutiny than rational basis review.”), cert.
denied, 141 S. Ct. 952 (2020); Soltysik v. Padilla, 910 F.3d
438, 445 (9th Cir. 2018) (“Ballot regulations ‘that impose a
lesser burden on speech rights’ still must be ‘reasonably
related to achieving the state’s ‘important regulatory
interests.’” (quoting Chamness v. Bowen, 722 F.3d 1110,
1116 (9th Cir. 2013))); Hobbs I, 485 F. Supp. 3d at 1092
(“[E]ven at its most deferential, the Anderson/Burdick
framework is not a rubber stamp.”). As the Supreme Court
stated, “[h]owever slight that burden [on voting rights] may
appear, ... it must be justified by relevant and legitimate
state interests ‘sufficiently weighty to justify the
limitation.” Crawford v. Marion Cnty. Election Bad.,
553 U.S. 181, 191 (2008) (quoting Norman vy. Reed,
502 U.S. 279, 288-89 (1992)). Here, the State’s provision
of a post-election cure period for the other types of deficient
ballots, but not for ballots missing signatures, shows that the
injury of disenfranchisement placed on the rights of voters
who fail to sign their ballots is not reasonably related to the
State’s interests.‘

The majority relies solely on the statement of
Christopher Roads, the Chief Deputy Recorder and Registrar
of Voters for Pima County. Citing Roads’ statement, the
majority reasons that election officials are simply too busy
to allow voters to cure ballots that are missing signatures

 

4 Again, I understand this is not a disparate impact claim. The fact
that the State does not impose this requirement on the other voters shows
that its proffered interests are not reasonably related to the rule.
48 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

because there is no procedure in place and a new process
would be too “cumbersome.”*> Maj. Op. at 31.

The reason there is no procedure in place is that, as the
State admitted in its responses to Plaintiffs’ requests for
admission, the attorney general refused to approve a draft of
the 2019 Election Procedures Manual prepared by the
Secretary that “would allow voters ‘to correct or confirm an
inconsistent or missing signature until 5:00 p.m. on the fifth
business day after [an] ... election.” The Secretary’s
proposed draft thus instructed election officials to provide
the same post-election cure period for ballots missing
signatures as they provide for ballots with mismatched
signatures. Had the State followed the Secretary’s direction,
there would have been a procedure in place. The State
cannot refuse to implement a procedure and then claim that
the administrative burden is too high because there is no
procedure. By refusing to follow the Secretary’s
recommendation, the State created the administrative burden
it now relies on to justify its rule.

The majority misconstrues my position by stating that I
think the State was required to adopt the Secretary’s
recommendation. Maj. Op. at 33. My point is not that the
State should have adopted a certain procedure, but that the
State cannot rely on its lack of a procedure to justify its
assertion that the administrative burden is too high when the

 

° The majority asserts that the existing procedures to cure a ballot
with a missing signature “would not work after election day, because a
voter cannot legally submit new votes after election day.” Maj. Op.
at 31. But that is not the point. Ballots cast without proper identification
or with mismatched signatures are not validly cast. All three types of
deficient ballots are rejected if not cured. Had the legislature amended
the election code to provide a cure period for ballots missing signatures,
there would be procedures that would work.
ARIZONA DEMOCRATIC PARTY V. HOBBS 49

 

lack of a procedure was its own choice. The majority’s
assertion that the State is not required to put into place “all
theoretically possible procedures” misses the point. Maj.
Op. at 33. I am not advocating for adoption of a certain
procedure, although the record establishes that the procedure
sought by Plaintiffs is more than theoretically possible. My
position is that neither the evidence nor the law supports the
procedure the State did adopt.

The majority details the steps that Roads asserts would
be involved if Pima County were to allow voters to cure
ballots with missing signatures: a staff person must find the
ballot and bring it to the lobby to be signed, and two workers
must be present any time a ballot is handled. Maj. Op. at 32.
To be sure, this takes at least some time, but there is no
evidence of how much time—two minutes? Thirty seconds?
An hour? If it takes two minutes to help a voter, it is difficult
to see how the State’s interest in avoiding this administrative
burden is a “relevant and legitimate” interest “sufficiently
weighty to justify the limitation.” Crawford, 553 US.
at 191.

It is particularly difficult to justify Roads’ position
because of the small number of ballots involved. Roads
acknowledged that “[o]nly a very small percentage of voters
in Pima County” forget to sign their ballot, and the record
supports this fact. The record shows that Pima County has
rejected a very small number of ballots for lack of a
signature: 75 ballots in 2018, 120 in 2016, 64 in 2014, and
72 in 2012. The State’s expert similarly stated that Arizona
rejected 3,079 ballots for missing signatures in 2016 and
2,435 such ballots in 2018, or approximately one-tenth of
one percent (0.10%) of all ballots.

Given the small number of ballots involved, the
administrative burden is not sufficiently weighty to justify
50 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

the burden of requiring cure by election day, let alone the
resultant injury of disenfranchising those voters. For
example, in Pima County, the 75 unsigned ballots in 2018
would result in an extra fifteen ballots a day that would need
to be cured over a five-day period. In fact, the record shows
that not all voters avail themselves of the opportunity to cure,
so the number of ballots involved would be even lower.® In
the words of the Eleventh Circuit, “it is difficult to see
how—and Defendants have not shown how—a state
equipped to deal with more than [2] million voters would be
unduly burdened by providing the fraction of a percent
[0.10%] of injured voters an opportunity to cure” ballots
missing signatures in order to have their votes counted.
Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312,
1322 (11th Cir. 2019).7

Roads’ declaration is the only evidence in the record that
supports the conclusion that offering a consistent post-
election cure period would impose an administrative burden
on the State. In contrast to Roads, Patty Hansen, the
Coconino County Recorder, declared:

Because we already have staff on hand to call
voters and notify them of signature mismatch

 

® In Mohave County, 40 of 82 voters remedied unsigned ballots in
2018, and 4 of 9 did so in Santa Cruz County.

7 The majority points out that Lee involved mismatched, not
missing, signatures. Maj. Op. at 36 n.9. Regardless, the reasoning
applies here. Because the number of ballots involved is so small, the
State has not shown that tt would be unduly burdened by applying a
consistent cure period. The majority also distinguishes Lee on the
ground that a voter who fails to sign a ballot is responsible for the error.
I discuss whether fault is an appropriate consideration below. See infra

pp. 55.
ARIZONA DEMOCRATIC PARTY V. HOBBS 51

 

issues for five days after an election, and
because we already have Post-Election ID
Verification Sites set up and staffed for five
business days after an election, we would not
need to hire additional staff to administer a
five business day post-election cure period
for unsigned ballots. The proposed five
business day post-election cure period for
unsigned ballots could be administered in
tandem with and would use the same
processes as the five business day signature
match and provisional conditional ballot
processes. Our existing staff would be able
to keep up with the volume of unsigned
ballots we typically receive on Election Day,
based on my 33 years of experience. I
therefore would not expect any significant
financial or other impact on my office if we
provided a five business day post-election
cure period for unsigned mail ballots.

Hansen further stated, “I do not think that the requested post-
election cure period for unsigned mail ballots would have
any impact on the timing of certifying election results since
my office already must wait five business days after an
election for provisional conditional votes and signature
matching issues to be resolved.”

The Secretary similarly stated that “statewide uniform
procedures for curing early ballots with missing signatures
would not impose a significant burden on county election
officials, because all counties already were required to
employ a post-election cure period for mismatched
signatures and conditional provisional ballots.’ The
Secretary also stated that an additional cure period for ballots
52 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

missing signatures “would not cause any significant increase
in costs or resources.” She explained that some counties
indicated that the additional cure period “would not cause an
administrative burden at all. For example, election officials
in Apache County, Navajo County, and Coconino County
... have indicated that they would prefer to adopt the
Additional Cure Period.” She further expressed her belief
that “county officials could feasibly implement the
Additional Cure Period with existing resources.”

Roads’ declaration does not establish that a consistent
cure period would impose an administrative burden,
particularly in light of the rest of the evidence in the record.
I therefore conclude that the district court’s finding that the
State’s interest in reducing its administrative burden does not
justify the State’s rule, Hobbs I, 485 F. Supp. 3d at 1090, is
not clearly erroneous.

That the State’s rule is not relevant to its interests is made
particularly evident when the State’s other proffered
interests are considered: fraud prevention, orderly
administration of elections, and promoting voter
participation and turnout. The evidence not only contradicts
the State’s assertion that the administrative burden is too
high, but it establishes that a consistent post-election cure
period would further the State’s other asserted justifications
for not providing the cure period.

Hansen stated the following in her declaration:

[T]he requested post-election cure period for
unsigned ballots would promote the orderly
administration of elections. Since, in my
experience, voters do utilize the pre-election
cure period to resolve unsigned ballots
received by my office before Election Day, I
ARIZONA DEMOCRATIC PARTY V. HOBBS 53

 

am confident that the proposed post-election
cure period would increase the number of
lawfully cast votes that are counted.

Similarly, the Secretary stated that “adopting uniform
cure procedures would benefit Arizona’s voters by reducing
voter confusion and by ensuring that eligible voters are not
excluded from the democratic process simply because they
forgot to sign their name or misunderstood the instructions
on their ballots.” She further stated that “including the
Additional Cure Period for ballots with missing signatures
would ‘achieve and maintain the maximum degree of
correctness’ by increasing consistency across the counties
and ensuring that more eligible voters’ ballots are actually
counted in the election.” In support of her position that an
additional cure period would benefit Arizona voters, the
Secretary cited her statutory duty to “‘prescribe rules’ in the
Elections Procedures Manual ‘to achieve and maintain the
maximum degree of correctness, impartiality, uniformity
and efficiency on the procedures for early voting and
voting.’” (Citing Ariz. Rev. Stat. § 16-452 (emphasis
added).)

There is no evidence that the State’s rule requiring
ballots missing signatures to be cured by election day
furthers its other three proffered justifications. Instead, the
statements of both Hansen and the Secretary establish that a
consistent cure period for all deficient ballots would promote
fraud prevention, orderly administration of elections, and
voter participation and turnout by “increas[ing] the number
of lawfully cast votes that are counted,” “reducing voter
confusion,” and “ensuring that more eligible voters’ ballots
are actually counted in the election.” See, e.g., Memphis A.
Philip Randolph Inst. v. Hargett, 978 F.3d 378, 412-13 (6th
Cir. 2020) (Moore, J., dissenting) (reasoning — that

2
54 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

Tennessee’s asserted interests in orderly elections and
counting only eligible votes would be furthered by the
plaintiffs’ requested cure period for signature verification);
Lee, 915 F.3d at 1322 (concluding that Florida’s interest in
combatting voter fraud was not furthered by “depriving
legitimate vote-by-mail and provisional voters of the ability
to cure the signature mismatch, thereby disenfranchising
them”); Frederick v. Lawson, 481 F. Supp. 3d 774, 796 (S.D.
Ind. 2020) (“[P]roviding mail-in absentee voters notice and
the opportunity to cure a perceived signature mismatch by
confirming their identity in fact promotes these important
governmental interests” in “preventing voter fraud and
maintaining election integrity”); Martin v. Kemp, 341 F.
Supp. 3d 1326, 1340 (N.D. Ga. 2018) (“[T]he Court does not
understand how assuring that all eligible voters are permitted
to vote undermines integrity of the election process.”);
Saucedo v. Gardner, 335 F. Supp. 3d 202, 220 (D.N.H.
2018) (concluding that New Hampshire’s interests in
preventing voter fraud and protecting public confidence in
elections would be furthered by additional procedures, such
as allowing voters to cure ballots rejected for perceived
signature mismatch).

The State’s assertion that its interest in promoting voter
participation and turnout is furthered by refusing to allow
voters the same post-election time period to cure their ballots
as other voters would be laughable if the stakes were not so
high. The right to vote “is regarded as a fundamental
political right, because preservative of all rights.” Yick Wo
v. Hopkins, 118 U.S. 356, 370 (1886). Therefore,
“Thlowever slight” a burden is placed on that right, the
burden “must be justified by relevant and legitimate state
interests ‘sufficiently weighty to justify the limitation.’”
Crawford, 553 U.S. at 191 (quoting Norman, 502 U.S.
at 288-89). Here, the State’s proffered justifications for the
ARIZONA DEMOCRATIC PARTY V. HOBBS 55

 

burden imposed by its rule requiring only ballots missing
signatures to be cured by election day are not furthered by
the rule. Quite the opposite—allowing a consistent post-
election day cure period would further its interests.

The only proffered interest that is rationally related to the
lack of a consistent post-election cure period is the
administrative burden, which is the only one the majority
addresses. As discussed above, that administrative burden is
supported only by Roads’ statement, which is contradicted
by Hansen, the Secretary, and the Secretary’s statement that
election officials in Apache County and Navajo County
preferred to adopt a post-election cure period for ballots
missing signatures.See Hobbs I, 485 F. Supp. 3d at 1090
(stating that the court “assigns great weight to the
Secretary’s judgment, given her position as Arizona’s chief
election officer and corroboration from these [Apache,
Navajo, and Coconino] county officials’).

The State also justifies its rule on the ground that voters
who fail to sign their ballots are at fault. See Maj. Op. at 35
(reasoning that a voter who forgets to sign the affidavit
“bears all responsibility for the error”). However, voters
who fail to bring proper identification to the polls are
similarly at fault. This is why the Secretary characterized
forgetting to sign the ballot as the “functional equivalent” of
forgetting to bring proper identification. The State’s
provision of a post-election cure period for voters who fail
to provide identification shows that a voter’s fault is not
relevant to the State’s rule denying a post-election cure
period for voters who fail to sign the ballot.

Some voters forget to bring proper identification to the
polls or misunderstand the instructions regarding proper
identification documents, resulting in the need to cure their
ballots. Similarly, some voters forget to sign their ballots or
56 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

misunderstand the instructions on the mail-in ballot. In fact,
the complaint in Navajo Nation asserted that “[o]ver seventy
percent (70%) of the voting age population on the Navajo
Indian Reservation . . . speak a language other than English,”
which “resulted in the Tribal Members’ inability to read and
understand the instructions for casting an early ballot.”
Navajo Nation, Dkt. No. 1. Because both types of voters are
similarly at fault, it is clear that fault is not relevant to the
State’s rule.

The extra few minutes a day it would take to allow
approximately 75 voters, and more likely fewer than that, to
cure their ballots at a site already being operated and staffed
by election officials surely cannot justify the complete
disenfranchisement of those voters. Hansen stated that her
county would not need to hire additional staff to administer
a five business day post-election cure period for unsigned
ballots, and other election officials stated that the additional
cure period would not cause any administrative burden, The
single, contrary statement by Roads certainly does not
establish that the State’s rule is “necessary to burden the
plaintiff's rights.” Burdick, 504 U.S. at 434 (quoting
Anderson, 460 U.S. at 789). Disenfranchisement is too great
an injury to constitutional rights to be justified by the
assertion of this purported administrative burden,
particularly because elections can be decided by a very small
number of votes. See, e.g., Cherish M. Keller, Note, Re-
Enfranchisement Laws Provide Unequal Treatment: Ex-
Felon Re-Enfranchisement and the Fourteenth Amendment,
81 Chi.-Kent L. Rev. 199, 199 (2006) (“In 2000, George W.
Bush gained Florida’s Electoral College votes by a margin
of 537 popular votes.”); Shadman Zaman, Note, Violence
and Exclusion: Felon Disenfranchisement As A Badge of
Slavery, 46 Colum. Hum. Rts. L. Rev. 233, 242 (2015)
(stating that Washington’s 2004 gubernatorial election was
ARIZONA DEMOCRATIC PARTY V. HOBBS 57

 

decided by 129 votes); Domenico Montinaro, Why Every
Vote Matters - The Elections Decided By A Single Vote (Or
A Little More) (Nov. 3, 2018),
https://www.npr.org/2018/1 1/03/663709392/why-every-
vote-matters-the-elections-decided-by-a-single-vote-or-a-
little-more (last visited Nov. 4, 2021) (stating that “there
have been more than a dozen races decided by a single vote
or ending in a tie over the last 20 years”); Reid Wilson &
Brandon Carter, Dem appears to win recount in key Virginia
House race by single vote (Dec. 19, 2017),
https://thehill.com/homenews/campaign/365664-dem-
appears-to-win-recount-in-key-virginia-house-race-by-
single-vote (last visited Nov. 4, 2021).

The majority characterizes my conclusion that the
State’s irrational, unsupported rule is part of the recent
assault on voting rights as “inaccurate.” Maj. Op. at 17. This
unsupported accusation is but further confirmation of the
majority’s ostrich-like approach. It hides its head in the sand
and refuses to grapple with the facts. The State’s rule is
“another drop in the bucket that is the degradation of the
right to vote in this country.” Hargett, 978 F.3d at 418
(Moore, J., dissenting). Like Judge Moore, I lament the fact
that, by this opinion, our court joins the “many federal
courts—more specifically, many federal courts of review—
[that] have sanctioned a systematic effort to suppress voter
turnout and undermine the right to vote.” Jd. at 417 (Moore,
J., dissenting).

Our democracy is weakened by any limitations on the
right to vote, especially when the proffered justifications for
the restrictions are so flimsy. The State has offered no
rational explanation for requiring ballots missing signatures
to be cured by election day, given the five-day post-election
cure period for correcting other similar mistakes. Because
58 ARIZONA DEMOCRATIC PARTY V. HOBBS

 

“the right to exercise the franchise in a free and unimpaired
manner is preservative of other basic civil and political
rights, any alleged infringement of the right of citizens to
vote must be carefully and meticulously scrutinized.”
Reynolds v. Sims, 377 U.S. 533, 562 (1964).

I would affirm the district court, whose decision to grant
the injunction was thoughtful, considered, and supported by
substantial evidence in the record. I therefore respectfully
dissent.